DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a method of detecting colorectal cancers using a hyperspectral sensor system.
Group II, claims 8-14, drawn to a hyperspectral sensor system for detecting colorectal cancers.
Group III, claims 15-17, drawn to a computer readable medium comprising non-transient computer-executable code for detecting colorectal cancers using a hyperspectral sensor system.

The restriction requirement also includes an election of species as shown below. Upon electing from one of the Groups above, please also elect one Species from each of the groups of Species listed below. 


The inventions in Groups I-III lack unity of invention because even though the inventions of these groups require the common technical features of detecting colorectal cancers using a hyperspectral sensor system; receiving a training set of hyperspectral data from colorectal tissue that includes known normal and known cancerous tissue using said hyperspectral sensor system; applying a machine learning algorithm to said training set of hyperspectral data to provide predictor parameters for one of cancerous tissue or non-cancerous tissue; receiving measurement hyperspectral data from colorectal tissue of interest; and using said predictor parameters to classify said colorectal tissue of interest as one of cancerous tissue or non-cancerous tissue; and light that include at least visible, near infrared and short-wave infrared regions of the electromagnetic spectrum, these technical features are not special technical features as they do not make a contribution over the prior art in view of Stewart et al. (US 2014/0093147 A1, hereinafter "Stewart"). 
Stewart discloses: detecting colorectal ("variety of organ types may be analyzed using the system and method provided herein, including but not limited to: ... a colon, an intestine" Stewart: [0060]) cancers ("detecting cancerous tumors" Stewart: [0003]) using a hyperspectral sensor system ("system for analyzing biological samples, such as organs, using hyperspectral imaging" Stewart: [0017]); 
receiving a training set of hyperspectral data ("training set of data" Stewart: [0071]) from colorectal tissue (“variety of organ types may be analyzed … including but not limited to: ... a colon, an intestine" Stewart: [0060]) that includes known normal and known cancerous tissue ("a plurality of spectra may be extracted from the hyperspectral image at a location corresponding to a region of the biological sample suspected to be a cancerous tumor and a plurality of spectra may be extracted from a region of the sample corresponding to a region of the biological sample suspected to be non-tumor (normal) tissue" Stewart: [0066]) using said hyperspectral sensor system ("system for analyzing biological samples, such as organs, using hyperspectral imaging" Stewart: [0017]); 
applying a machine learning algorithm ("analyzing the spectra by applying at least one algorithm" Stewart: [0067]; "supervised classification of the data may be achieved by applying a multivariate analytical technique such as support vector machines (SVM) and/or relevance vector machines (RVM)" Stewart: [0067]) to said training set of hyperspectral data ("training set of data" Stewart: [0071]) to provide predictor parameters ("extracted spectra may be analyzed to assess at least one characteristic of the biological sample" Stewart: [0067]) for one of cancerous tissue or non-cancerous tissue ("characteristics analyzed using a two-class model may include, but are not limited, to: tumor v. non-tumor, cancer v. non-cancer" Stewart: [0070]); 
receiving measurement hyperspectral data ("model was applied to a hyperspectral image and score images were generated for each anatomical feature" Stewart: [0080]) from colorectal tissue of interest ("region of interest may be selected from the hyperspectral image" Stewart: [0075]); and 
using said predictor parameters to classify said colorectal tissue of interest ("using the constructed spectral models to detect the “target” class (for example, tumor)" Stewart: [0071]; "sample is analyzed using a two-class PLSDA model to distinguish between areas of the sample comprising tumor and areas of the sample comprising NRP and fat" Stewart: [0083]) as one of cancerous tissue or non-cancerous tissue ("two class model may be applied to the spectrum at each pixel in the hyperspectral image to generate two score images, one corresponding to a characteristic of interest (a target image) and one corresponding to a non-target image" Stewart: [0074]);
 and light that include at least visible, near infrared and short-wave infrared regions of the electromagnetic spectrum ("enables analysis in the UV, VIS, IR, NIR, short wave infrared (SWIR) mid infrared (MIR), and long wave infrared (LWIR) wavelengths" Stewart: [0007]; "visible and infrared absorption spectroscopies" Stewart: [0004]).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: claims 2 and 9, depicted in Fig. 2, drawn to embodiments wherein said training set of hyperspectral data and said measurement hyperspectral data are from extraluminal colorectal tissue. 
Species 2: claims 3 and 10, depicted in Fig. 3, drawn to embodiments wherein said training set of hyperspectral data and said measurement hyperspectral data are from intraluminal colorectal tissue. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1 and 8. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793